CaS€ 8-18-77092-&8'[ DOC 11 Filed 10/29/18 Entel’ed 10/30/18 15256:34

 

 

Ll {‘ f\ 1 L.,,CLER}(
1 Ef`“;i“h`UF’TCY t sizes
uNlTED sTATEs BANKRuPTcY couRT ‘~'~»¢:’q_;r§i~:'c;sr;z;g; .L~j;i-“
EASTERN olsTRlcT oF NEw Y_oRl< "‘f"'“' W?*»’»'“'¥
x lll£ E£i ;>C; 5;-> j;;,__ :,_, cHAPTER 13
|N RE: "li! w jo CASE No_; 3>` \`a 'jjoq?-»
'“\,I '_,t § ,,l`,¢'~‘.
C\R.LQ`Q`_ WL&\R):, \\BQ_\L`E.?\ L`D' l
DEBTOR($).
x
CHAPTER 13 PLAN Revised12/19/17

 

El Check this box ifthis is an amended plan. List below the sections ofthe plan which have been
changed:

 

PART 1: NOT|CES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form
does not indicate that the option is appropriate in your circumstance or that it is permissible in your judicial district. Plans
that do not comply with the local rules for the Eastern District of New York may not be confirmable. lf you do not have an
attorney, you may wish to consult one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
read this plan carefully and discuss it with your attorney, |f you do not have an attorney, you may wish to consult one.

lf you oppose the plan’s treatment of your claim or any provision ofthis plan, you or your attorney must file an objection
to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015. ln addition, you may need to file a timely proof of claim in order to be paid under any
plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to state
whether or not the plan includes each of the following items. If an item is checked as ”Not Included" or if
both or neither boxes are checked, the provision will be ineffective if set out later in the plan.

 

a. A limit on the amount of a secured claim, set out in Section 3.4, which may result in cl included MNot included
a partial payment or no payment at all to the secured creditor

 

b. Avoidance ofa judicial lien or nonpossessory, non-purchase-money security interest, cl included ErNot included
set out in Section 3.6

 

 

 

 

 

 

c. Nonstandard provisions, set out in Part 9 cl included MNot included

 

1.2: The following matters are for informational purposes.

 

a. The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal cl included E§/Not included
residence, set out in Section 3.3

 

f
b. Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely filed @/|ncluded cl Not included
claim

 

 

 

 

 

 

 

CaS€ 8-18-77092-&8'[ DOC 11 Filed 10/29/18 Entel’ed 10/30/18 15256:34

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

 

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee
and the Debtor(s) shall pay to the Trustee for a period of _bD__ months as follows:

$vs$j‘ll§per month commencing \§A A § through and including \Q §[)~l for a period of@
months;.and¢ ,

$ per month commencing through and including for a period of
months. '

n Continued on attached separate page(s).

2.2: income tax refunds.

if general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, duringthe
pendency of this case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state tax
returns for each year commencing with the tax year , no later than April 15th ofthe year following the
tax period. indicated tax refunds are to be paid to the Trustee upon receipt, however, no later than June 15th
ofthe year in which the tax returns are filed.

2.3: Additional payments.

Check one.
LB/ None. lf ”None” is checked, the rest of §2.3 need not be completed.
Cl Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below.
Describe the source, estimated amount, and date of each anticipated payment.

 

 

PART 3: TREATMENT OF SECURED CLA|MS

3.1: Maintenance of payments (inciuding the debtor(s)'s principal residence).

Check one.

Ci one. lf ”None” is checked, the rest 0f§3.1 need not be completed

P/;ebtor(s) will maintain the current contractual installment payments on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any
app|idabie rules. These payments will be disbursed directly by the debtor(s).

 

  
 
 

{ d y Current installment
Payment (inciuding
escrow)

am sec Sc¢~_u#= ‘
embasme nva 3'4°°'1 4|

Las`t'.4‘Digits;of`_ w
§Account
Number "

  

 

 

 

 

 

 

 

 

 

 

n Continued on attached separate page(s).

 

CaS€ 8-18-77092-&8'[ DOC 11 Filed 10/29/18 Entel’ed 10/30/18 15256:34

3.2: Cure of default (inciuding the debtor(s)'s principal residence).

Check one.

El None. lf ”None” is checked, the rest of §3.2 need not be completedl

D/ Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
interest, if any, at the rate stated below. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any
contrary amounts listed below. ln the absence of a contrary timely filed proof of claim, the amounts
listed below are controlling.

 

‘ l P`rih’cipal
§lcl¢licé .

 
     

 

 

 

l;l

 

 

 

 

 

 

 

 

n Continued on attached separate page(s).

3.3: lVlodification of a mortgage secured by the debtor(s)'s principal residence.
Check one.
E( The debtor(s) is not seeking to modify a mortgage secured by the debtor's principal residence.
El The debtor(s) is seeking to modify a mortgage secured by the debtor(s)'s principal residence.
Complete paragraph below.
El if applicab|e, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

The mortgage due to (creditor name) on the property known as

under account number ending (last four digits of account number) is in default.
All arrears, including all past due payments, late charges, escrow deficiency, legal fees and other expenses due
to the mortgagee totaling S , may be capitalized pursuant to a loan modification. The new principal

balance, including capitalized arrears will be S , and will be paid at ___% interest amortized over
years with an estimated monthly payment of$ including interest and escrow of
S . The estimated monthly payment shall be paid directly to the trustee while loss mitigation is

pending and until such time as the debtor(s) has commenced payment under a trial loan modification.
Contemporaneous with the commencement of a trial loan modification, the debtor(s) will amend the Chapter
13 Plan and Schedule l to reflect the terms ofthe trial agreement, including the direct payment to the secured
creditor going forward by the debtor(s).

 

CaS€ 8-18-77092-&8'[ DOC 11 Filed 10/29/18 Entel’ed 10/30/18 15256:34

3.4: Request for valuation of security, payment of fully secured claims, and modification of
under-secured claims,

Check one.
ij None. lf ”None” is checked, the rest of §3.4 need not be completed.

The remainder of this paragraph is only effective if the applicable box in Part 1 o_f this plan is
checked.

ill The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such claim
shall be paid pursuant to order ofthe court upon determination of such motion.

 

  
  

' ~.`Description`\o:f_ g ;
c cpliare;qi i_»,»

 

" E»l"stimatéd" y
mount of_."~~
, E'Credi_tor’s ,_

; is'e¢i)red~ claim g

 
  
 

    

“ '»`L`Co_llater,al y

       

R.`_`cre'dltows'f j
;Un'secured Claim_jfj

   

 

 

 

 

 

 

 

 

 

 

 

n Continued on attached separate page(s).

3.5: Secured claims on personal property excluded from 11 U.S.C. §506.

Ch ck one.
None. If ”None” is checked, the rest of §3.5 need not be completed.
ill The claims listed below were either:
o incurred within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use ofthe debtor(s); or
o incurred within 1 year of the petition date and secured by a purchase money security interest
in any other thing of value.
These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those
sections as weli.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim
filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed
below. in the absence of a contrary timely filed proof of claim, the amounts stated below are
controlling

 

i. 1 " ‘ 5;.`{,'1‘, ' ` _'; g tj'»:j}|_”ast¢'j¢D`igi,t‘S.fz'
_,Na,';“e 9£Cl¢d!t9l'1 f ofA¢ctNo‘;f“

     

" l§é"c>iléfer`al Amountof€'a'm ‘

 

 

 

 

 

 

 

 

 

n Continued on attached separate page(s).

 

CaS€ 8-18-77092-&8'[ DOC 11 Filed 10/29/18 Entel’ed 10/30/18 15256:34

3.6: Lien avoidance.

Check one.
E?{ None. lf ”None” is checked, the rest of §3.6 need not be completed

The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
checked,

Ci The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory, non-purchase
money security interests as the claims listed below impair exemptions to which the debtor(s) are
entitled under 11 U.S.C. §522(b) or applicable state law. See 11 U.S.C. §522(f) and Bankruptcy Rule
4003(d). Such claim shall be paid pursuant to order ofthe court upon determination of such motion.

 

  
 

  

Estimated :;’jn“tgrés`t iqéte ’ ""i` Estimated.§ §

    
   

7 j y."i"`Lien description o

 

ii ;» :`~"> , §`l,];.'ii"w " Amountof>v ` mount'oft:
ame ofCreditor~ At'me€YfCr < ':‘ _ ~». ‘ '» " t ~

' "s `¢ , . Cr"edi‘tor; ' t identification ; y Collaterai ,Secu(€d,`> . , y »>U"S€Cl_"'€d a

" s 5 _ ’ _ n ' 1 , i».ciaim<;>. c~ any ';' ...,¢.";q;zclaim

 

 

 

 

 

 

 

 

 

 

 

 

n Continued on attached separate page(s).

3.7: Surrender of coilaterai.

Ch cl< one.
None. lf ”None” is checked, the rest of §3.7 need not be completed

Ci The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's
claim. The debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be
terminated as to the collateral only and that the stay under 11 U.S.C. §1301 be terminated Any timely
filed allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5

below.

 

Acct No".'»»‘! c

       

melofCredito:r¢,€"¥j v

 

 

 

 

 

m Continued on attached separate page(s).

 

CaS€ 8-18-77092-&8'[ DOC 11 Filed 10/29/18 Entel’ed 10/30/18 15256:34

PART 4: TREATMENT OF FEES AND PR|ORlTY CLA|N|S

4.1: General.

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated

in §4.5, will be paid in full without post-petition interest,

4.2: Trustee's fees.

Trustee's fees are governed by statute and may change during the course of the case.

4.3: Attorney’s fees.

The balance ofthe fees owed to the attorney for the debtor(s) is $ 0 .

4.4: Priority claims other than attorney’s fees and those treated in §4.5.

Check One.
§ None. If ”None” is checked, the rest of §4.4 need not be completed
Cl The debtor(s) intend to pay the following priority claims through the plan:

 

` 5 :?_` Name of~Creditorw

,.'Estimated 'Cla`im"`Amo;unt“ ';

 

 

 

m Continued on attached separate page(s).

4.5: Domestic support obligations.

Che?@ne.

None. /f ”l\lone” /'s checked, the rest of §4.5 need not be completed
Ci The debtor(s) has a domestic support obligation and is current with this obligation. Comp/ete table
below; do not fill in arrears amount.

Ei The debtor(s) has a domestic support obligation that is not current and will be paying arrears through

 

 

t )Name_o_f|'Recipient

the Plan. Complete table below.

t

' 'Order

§ Date Of;` ' .`:“Néhqe ofCQU"t l 7

" Manrllly'oso . v
§`Payment'

;1`Amount of Arrea"rs':to,be

` :;"'P,aid_ through :Plan, if Any‘y

 

 

 

 

 

 

 

 

 

 

CaS€ 8-18-77092-&8'[ DOC 11 Filed 10/29/18 Entel’ed 10/30/18 15256:34

PART 5: TREATMENT OF NONPR|OR|TY UNSECURED CLAiMS
Allowed nonpriority unsecured claims will be paid pro rata:

Ci Not less than the sum of$ .
®' Not less than lQKZ % ofthe total amount of these claims.
Ci From the funds remaining after disbursement have been made to all other creditors provided for in
this plan.
if more than one option is checked, the option providing the largest payment will be effective.

PART 6: EXECUTORY CONTRACTS AND UNEXPlRED LEASES

6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as
specified. All other executory contracts and unexpired leases are rejected.

Check one.
d None. /f l'None” is checked, the rest of §6.1 need not be completed
Ei Assumed items. Current installment payments will be paid directly by the debtor(s) as specified
below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the
trustee.

 

  

l _Curr`er`ttinstailh"lent…~‘ `Amount of:Arrear_agej

h Des¢iipfiqnbrtea;qq*r>lgp§`ny’¢"“ 1 4
2 f tr "Payme“;"$.t;l'y:l?:¢t??°r‘ ‘t°lbi?"P§ald bY~T,rus'f,¢é_*J

4 ‘."";:. /Narne`"of:'€reditorif e_ f .( ' f
~ *:‘Execuforv€<>ntra€i f

 

 

 

 

 

 

 

 

 

PART 7: VESTING OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the
.debtor(s) upon completion of the plan.

PART 8: POST-PETlTlON OBL|GAT|ONS

 

8.1: Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support
obligations are to be made directly by the debtor(s) unless otherwise provided for in the plan.

8.2: Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00
without written consent of the Trustee or by order of the Court.

 

CaS€ 8-18-77092-&8'[ DOC 11 Filed 10/29/18 Entel’ed 10/30/18 15256:34

PART 9: NONSTANDARD PLAN PROVIS|ONS
9.1: Check ”None" or list nonstandard plan provisions.
E/ None. if ”None” is checked, the rest of§9.l need not be completed

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below, A nonstandard provision is a
provision not otherwise included in the form plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective

The following plan provisions will be effective only if there is a check in the box ”included” in §1.1(c).

 

 

 

 

PART 10: CERT|F|CAT|ON AND SlGNATURE(S):

  

 

Signature of Debtor 2

Dated:' _ L© M£__.gr/g> Dated:

 

Signature of Attorney for Debtor(s)

Dated:

